Citation Nr: 0915574	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  00-04 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by weight loss and diarrhea, including as due to 
an undiagnosed illness.

2. Entitlement to a rating in excess of 50 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1988 to April 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for a disability manifested by 
weight loss and diarrhea, including as due to an undiagnosed 
illness, and from a September 2004 rating decision of the 
Phoenix, Arizona RO that increased the rating assigned for 
the Veteran's service-connected anxiety disorder to 50 
percent, effective January 24, 2003 (the date of a VA 
examination).  The Veteran's claims file is now in the 
jurisdiction of the Phoenix, Arizona RO.  In June 2003 and 
December 2004, the case was remanded for additional 
development in the matter of service connection for a 
disability manifested by weight loss and diarrhea.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In the December 2004 remand, the Board instructed that if the 
Veteran had not had a VA gastroenterology, colonoscopy, or 
colon screen since March 2004, or if such examinations lacked 
sufficient medical findings to address his claim of service 
connection for a disability manifested by weight loss and 
diarrhea, including as due to an undiagnosed illness, then 
the Veteran should be afforded a VA gastroenterology 
examination to determine the existence, nature, and likely 
etiology of his claimed disability (described as manifested 
by weight loss and/or diarrhea).  The Board further 
instructed that, if a VA examination was afforded, the 
examiner should note the Veteran's claimed symptoms, comment 
on whether there was objective evidence that he suffered from 
such symptoms, and, if he did, opine as to whether it was at 
least as likely as not that his symptoms were attributable to 
a known diagnostic entity.  
A VA examination was conducted on May 2008.  The examiner 
provided a narrative description of the Veteran's weight 
decline, bowel dysfunction, and rectal hemorrhoids, and 
ordered a fiberoptic colonoscopy to further evaluate the 
Veteran's lower bowel anatomy.  In an addendum statement, he 
noted that numerous attempts were made by phone and mail to 
schedule the Veteran for a fiberoptic colonoscopy; he did not 
respond.  The examiner's May 2008 VA examination report did 
not include an etiological opinion regarding the Veteran's 
weight loss and diarrhea; and the examiner has not indicated 
whether the Veteran's failure to report for a fiberoptic 
colonoscopy made it impossible for him to provide such 
opinion.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one).  Therefore, the Board has no 
recourse but to again remand the case for a VA examination.  

Regarding the matter of the rating assigned for the Veteran's 
service-connected anxiety disorder, the Board found on close 
review of the record that it is still undergoing development 
at the RO level.  

Accordingly, the case is REMANDED for the following:

1. 	Any pending developmental action 
in the matter of the rating assigned for 
the Veteran's service-connected anxiety 
disorder should be completed.

2. 	The RO must (as the Board's 
previous remand instructed) secure for the 
record a VA opinion from a 
gastroenterologist as to whether the 
objective evidence in the record shows 
that the Veteran suffers from a chronic 
disability manifested by weight loss 
and/or diarrhea.  If a chronic disability 
is found, the examiner should then opine 
as to whether the symptoms are due to a 
known diagnostic entity, or due to an 
undiagnosed illness.  
The examiner's opinion should be based on 
a review of the claims file (to include a 
copy of this decision), and he must 
provide the rationale for all opinions 
provided.  If the examiner is unable to 
provide the requested opinions based on 
the record alone and/or further diagnostic 
tests are indicated, then the Veteran 
should be scheduled for a VA physical 
examination.  In conjunction with this 
request, the Veteran should be advised of 
the critical nature of the VA examination, 
and that his attendance is necessary for 
the proper adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(While VA has a statutory duty to assist 
the veteran in developing evidence 
pertinent to a claim, the veteran also has 
a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist 
is not a one-way street.).

3. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

